Case 5:18-cr-00258-EJD Document 811-8 Filed 06/02/21 Page 1 of 4




        Exhibit 8
        Case 5:18-cr-00258-EJD Document 811-8 Filed 06/02/21 Page 2 of 4




                                              United States Attorney
                                              Northern District of California


                                                1301 Clay Street, Suite 340S             (510) 637-3680
                                                Oakland, California 94612            Fax (510) 637-3724


                                              July 23, 2020

By Email

Katie Trefz, Esq.
Lance Wade, Esq.
Kevin Downey, Esq.
Amy Saharia, Esq.
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

       Re:      United States v. Holmes, CR 18-258 EJD

Dear Counsel:

       I write in response to your July 7, 2020 letter.

      The government has completed its Rule 16 production. If we receive additional
documents responsive to Rule 16, we will produce them promptly.

        Tranche 9 includes documents gathered from local drives (e.g., “C drives”), network
drives, and other drives of FDA custodians. You can identify the custodians in the various
subfolders. We produced the documents as we have them; Rule 16 does not require
otherwise. We do not agree that we are required to process them on your behalf, but in any
event, we are undertaking that. We expect to have it ready for you by the end of this
month. Please return any hard drives you have so that we may load them for you.

        On August 2, 2019, the government disclosed to you at US-REPORTS-0010269 that
Theranos produced a copy of what was purported to be the LIS database. We also produced a
copy of the production letter. US-REPORTS-0010271. With respect to your request for
documents “describing the government’s efforts, if any, to attempt to access the materials in the
LIS database . . . and to locate other sources of the data that resided in that database,” attached
please find the June 4, 2018 subpoena for the information; a follow-up email with counsel to
Theranos dated July 27, 2018; and two reports prepared by the FBI. We have identified no
additional reports prepared by the agents memorializing their efforts to access what was
produced to the government. We further advise you as follows: After subpoenaing the LIS
database from Theranos, government counsel corresponded with counsel representing the
company and reiterated that the government required not just the database but also any software
                                                   1
Case 5:18-cr-00258-EJD Document 811-8 Filed 06/02/21 Page 3 of 4
     Case 5:18-cr-00258-EJD Document 811-8 Filed 06/02/21 Page 4 of 4




                                         Very truly yours,

                                         ADAM A. REEVES
                                         Attorney for the United States,
                                         Acting Under Authority Conferred
                                         By 28 U.S.C. § 515

                                                /s/
                                         _________________________
                                         ROBERT S. LEACH
                                         JEFFREY SCHENK
                                         JOHN C. BOSTIC
                                         VANESSA BAEHR-JONES
                                         Assistant United States Attorneys

cc   Jeff Coopersmith, Esq. (by email)




                                            3
